Citation Nr: 0811134	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-40 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected patellofemoral syndrome with chondromalacia of the 
left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected degenerative changes of the left knee associated 
with patellofemoral syndrome with chondromalacia of the left 
knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for service-
connected patellofemoral syndrome with chondromalacia of the 
right knee, currently evaluated as 20 percent disabling.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.

REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
October 1982.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).

The issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU) is addressed in the Remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
left knee disability is manifested by pain, crepitation, 
patellofemoral grinding, a Baker's cyst, and a range of 
motion from 100 degrees of flexion to 10 degrees of 
extension.

2.  The medical evidence of record shows that the veteran's 
left knee lateral instability is slight.

3.  The medical evidence of record shows that the veteran's 
right knee disability is manifested by pain, synovitis, a 
tear of the medial meniscus, patellofemoral grinding, 
crepitus, mild effusion, and a range of motion from 110 
degrees of flexion to 5 degrees of extension.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a left knee limitation of motion, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for a left knee instability or subluxation, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2007).

3.  The criteria for an evaluation in excess of 20 percent 
for a right knee disorder have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's increased rating claims, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in March 2003 satisfied the duty 
to notify provisions.  An additional letter was also provided 
to the veteran in November 2006, after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  VA examinations 
were provided to the veteran in connection with his claims.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.

While the veteran was not provided with a letter notifying 
him of the criteria that must be satisfied for entitlement to 
an increased evaluation, the full text of the relevant 
diagnostic codes was provided to the veteran in a November 
2004 statement of the case.  See Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. January 30, 2008).  Accordingly, the 
Board finds that the veteran was supplied with information 
sufficient for a reasonable person to understand what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).


Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for chondromalacia, bilateral, 
postoperative on the left was granted by a November 1982 
rating decision and a 10 percent evaluation was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5003, 
effective October 16, 1982.  In the selection of code numbers 
assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
injuries and diseases, preference is to be given to the 
number assigned to the injury or disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2007).  The 
hyphenated diagnostic code in this case indicates that an 
unlisted musculoskeletal disorder, under Diagnostic Code 
5099, was the service-connected disorder, and degenerative 
arthritis, under Diagnostic Code 5003, was a residual 
condition.  See Id. (unlisted disabilities requiring rating 
by analogy will be coded by the numbers of the most closely 
related body part and "99").

Subsequently, a May 2003 rating decision discontinued the 
previous characterization of the veteran's bilateral knee 
disorder effective March 18, 2002, and separate ratings for 
patellofemoral syndrome with chondromalacia for both the left 
and right knees were granted, and a 10 percent evaluation for 
each knee was assigned under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Codes 5299-5260, effective March 18, 2002.  
The hyphenated diagnostic codes in this case indicate that an 
unlisted musculoskeletal disorder, under Diagnostic Code 
5299, was the service-connected disorder, and limitation of 
flexion of the leg, under Diagnostic Code 5260, was a 
residual condition.  See Id.  A November 2004 rating decision 
assigned a temporary 100 percent evaluation for 
patellofemoral syndrome with chondromalacia, right knee, 
under 38 C.F.R. § 4.30, effective from August 9, 2002 to 
October 31, 2002.  A November 2005 rating decision granted a 
separate evaluation for degenerative changes of the left 
knee, and assigned a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, effective March 18, 2002.  
Finally, a February 2007 rating decision assigned a 20 
percent evaluation for patellofemoral syndrome with 
chondromalacia, right knee, under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5260, effective March 18, 2002.

A January 2000 VA x-ray examination report was negative on 
views of the veteran's bilateral knees.

A September 2001 VA outpatient medical report stated that the 
veteran complained of knee pain and swelling.

In a February 2002 VA outpatient medical report, the veteran 
complained of knee pain.  On observation, the veteran's knees 
had minimal, if any, swelling.  There was no warmth or 
redness noted.  The veteran had a full range of motion and 
there was no stress on the varus or valgus.  The impression 
was chronic bilateral knee pain.

A March 2002 VA outpatient medical report stated that the 
veteran complained of chronic knee pain.  He also reported 
knee swelling in the right greater than the left for the 
previous 3 to 4 months and occasional warmth.  On physical 
examination, the veteran's left knee had a protuberant boney 
abnormality below the patella.  There was some palpable 
synovitis at the right knee.  There was no effusion, 
instability, erythema, or warmth, bilaterally.  Anterior 
drawer and McMurray's tests were negative, bilaterally.  The 
assessment was knee pain, bilaterally, questionable 
osteoarthritis versus worsening chondromalacia.

A March 2002 VA x-ray examination report stated that a 
deformity of the left tibial tubercle was identified, 
consistent with previous trauma.  The impression was no 
evidence of arthritis and no significant change.  

An April 2002 VA magnetic resonance imaging (MRI) report gave 
an impression of a tear in the posterior horn of the medial 
meniscus on the right side and a small Baker's cyst on the 
left knee.

An April 2002 VA medical report stated that the veteran 
complained of bilateral knee pain which had been increasing 
over the previous 2 years.  On observation, there was 
effusion of the left knee.

A May 2002 VA outpatient medical report stated that on 
physical examination, the veteran's bilateral lower extremity 
range of motion was within functional limits.  On manual 
muscle testing, the bilateral lower extremities were both 5 
out of 5.  No laxity was noted.  The assessment was bilateral 
knee pain with a right medial meniscus tear and a left 
Baker's cyst.

A second May 2002 VA outpatient medical report stated that 
the veteran complained of bilateral knee pain, greater in the 
right than the left, with occasional popping of the right 
knee, but no locking.  He rated the pain as a 7 on a scale 
from 1 to 10.  On physical examination, the veteran's right 
knee had no effusion but was tender on the medial joint line.  
It was stable on varus and valgus testing and was negative on 
Lachmann's and posterior Drawer tests.  McMurray's test was 
positive and the veteran had patellofemoral grinding and 
crepitus.  The right knee range of motion was from 130 
degrees of flexion to 0 degrees of extension.  The veteran's 
left knee had no effusion or tenderness.  It was stable on 
varus and valgus testing and was negative on Lachmann's, 
posterior drawer, and McMurray's tests.  There was 
patellofemoral grinding and crepitus.  The left knee range of 
motion was from 130 degrees of flexion to 0 degrees of 
extension.  The impression was bilateral chondromalacia of 
the patella.

A July 2002 VA outpatient medical report stated that the 
veteran complained of chronic bilateral knee pain which had 
increased over the previous 2 years.  On physical 
examination, the veteran's gait was nonantalgic to the right.  
The veteran had a well-healed longitudinal post-surgical scar 
on the left anterolateral knee.  There were small medial 
effusions of the bilateral pes anserinus bursae.  There was 
bilateral patellofemoral grinding.  No laxity was appreciated 
with bilateral anterior drawer tests of the knees.  The 
veteran's active range of motion of the bilateral knees was 
"[f]unctional."

In an August 2002 VA outpatient medical report, the veteran 
complained of bilateral knee pain in the right greater than 
the left.  He reported that the pain was mostly on the 
lateral and anterior aspect of the knee.  On observation, the 
veteran's right knee was tender to palpation over the lateral 
joint space and the patella.  The was no varus or valgus 
instability, but there was mild effusion.  On range of motion 
testing, the veteran's right knee had flexion to 110 degrees 
and extension to 5 degrees.  The assessment was right knee 
pain secondary to arthritis, chondromalacia, and meniscal 
tear.

An August 2002 VA surgical report gave a post-operative 
diagnosis of right knee medial meniscal tear.

In a second August 2002 VA outpatient medical report, the 
veteran stated that his right knee felt better.  On 
examination of the right knee, there was minimal effusion and 
no medial joint tenderness.  The veteran's right knee range 
of motion was from 130 degrees of flexion to 0 degrees of 
extension.  The impression was status post debridement of 
right knee medial meniscal tear.

In a September 2002 VA outpatient medical report, the veteran 
complained of occasional pain in the right knee.  On 
examination, there was minimal effusion and medial joint line 
tenderness.  The veteran's right knee range of motion was 
from 130 degrees of flexion to 0 degrees of extension.  The 
impression was right knee medial meniscal tear, status post 
debridement.

In an October 2002 VA outpatient medical report, the veteran 
complained of knee pain that had improved for 2 weeks 
following surgery, but which had since returned to chronic 
status.

In a November 2002 private medical report, the veteran 
complained of stiffness and swelling of the knees.  He stated 
that he could stand and walk for approximately 30 to 40 
minutes, had pain when sitting, and had difficulty squatting.  
On physical examination, the veteran had a slight bony 
abnormality inferior to the right knee.  The range of motion 
was normal, but there was crepitus in the right knee.  The 
veteran had a negative straight leg raise test in both the 
sitting and supine positions.  There was no impairment in toe 
or heel walking, the veteran had no difficulty getting on and 
off the examining table, and he could stoop approximately 45 
percent of the way down.  The examiner stated that there was 
evidence of moderate restriction in the veteran's tolerance 
for stooping, but not for bending, reaching, handling, 
lifting, carrying, sitting, standing, moving about, or 
ability to travel.  The impression was degenerative joint 
disease which caused "moderate impairment."

In a November 2002 VA outpatient medical report, the veteran 
complained of knee pain that increased with ambulation and 
stair climbing, but which did not have mechanical symptoms.  
On physical examination, the veteran's bilateral knees had no 
effusion, no medial joint line pain, no lateral joint line 
pain, and were stable.  The veteran's knee range of motion 
was from 130 degrees of flexion to 0 degrees of extension, 
bilaterally.  The veteran's quadriceps muscles were weak, 
greater on the right than the left.  The impression was knee 
pain, greater on the right than the left.

In a December 2002 VA outpatient medical report, the veteran 
complained of bilateral knee pain.  On observation, the range 
of motion of the veteran's bilateral lower extremities was 
within functional limits.  Manual muscle testing of the 
bilateral lower extremities was grossly 5 out of 5.  No 
laxity was noted.  The assessment was bilateral knee pain 
with right arthroscopic surgery and left Baker's cyst.

In a second December 2002 VA outpatient medical report, the 
veteran complained of unchanged symptoms with no improvement 
and persistent pain.

An April 2003 VA joints examination report stated that the 
veteran's claims file had been reviewed.  The veteran 
complained of pain, weakness, stiffness, occasional swelling, 
instability or giving way, and fatigability.  He described 
his knee pain as ranging from 4 to 10 on a scale from 0 to 
10, with pain occasionally at a level of 0 due to medication.  
On physical examination, there was a prominence of the left 
tibial tubercle and decreased extension of the left knee in 
standing.  There was minimal varus deformity of approximately 
2 degrees in the left knee in comparison with the right.  The 
veteran's calf muscles were symmetrical.  His bilateral knee 
range of motion was from 0 degrees of extension to 125 
degrees of flexion.  There was tenderness of the bilateral 
joint lines, bilateral medial joint lines, and left lateral 
joint line.  The left knee had tenderness to patellar grind 
and on the patellar facets.  The veteran reported numbness 
over the left knee scar, which was 15 centimeters in length.  
The left knee assessment was left patellofemoral syndrome, 
status post surgical procedure to lift the patellar tendon by 
bone graft onto the tibial tubercle, with scar numbness, left 
knee varus deformity, and reports of painful full extension.  
The right knee assessment was right knee patellofemoral 
syndrome and right knee medial meniscus tear, status post 
arthroscopic debridement.

An April 2003 VA x-ray examination report gave an impression 
of mild varus deformity or angulation at the left knee and 
mild degenerative changes of the left knee.

In an April 2003 VA outpatient medical report, the veteran 
complained of bilateral knee pain which was increasing and 
limiting activities of daily living.

In a May 2003 private medical report, the veteran complained 
of bilateral knee pain which had increased over the previous 
2 years.  He reported that he could only walk short distances 
before he experienced significant pain.  On physical 
examination, there were no joint deformities or decreased 
range of motion.  There was some crepitus in the right knee 
and some bony deformity in the left knee.  The veteran had 
negative straight leg raise tests in both the sitting and 
supine positions.  There was no impairment in toe or heel 
walking.  The veteran was unable to squad, but had no 
difficulty getting on and off the examination table.  The 
impression was bilateral knee pain.  The examiner stated that 
the veteran's knees had a "good" range of motion and 
"good" muscle strength.  The only abnormality noted was 
crepitus and the examiner described the veteran's impairment 
as "mild."

A second May 2003 private medical report stated that the 
veteran's patellofemoral joint was essentially normal with 
minimal chondromalacia.  On examination, the veteran had a 
normal range of motion, strength, and stability.  The report 
stated that the veteran's complains of pain "far exceed the 
objective evidence of direct observation of the joint 
damage."

A May 2003 VA outpatient medical report stated that on 
physical examination, the veteran's right knee had a "good" 
range of motion, no joint pain, and no effusion.  His left 
knee had a "good" range of motion and no effusion.  There 
was pain in both knees that the veteran described as having 
an average severity of 4 on a scale from 1 to 10.

In a June 2003 VA telephone report, the veteran reported that 
his bilateral knee pain was unchanged.

In a July 2003 VA outpatient medical report, the veteran 
complained of knee pain which was increasing in severity.  He 
reported "thickening" of the area around his right knee 
cap.  The diagnosis was degenerative joint disease of the 
knees with a Baker's cyst of the left knee and thickening of 
the paripatellar areas of the right knee, causing increased 
pain.

An August 2003 VA MRI report gave an impression of a tear in 
the posterior horn of the medial meniscus of the right knee, 
an old healed avulsion fracture of the left tibial tubercle, 
and minimal fluid anterior to the distal semimembranosus 
muscle.

In a December 2003 VA outpatient medical report, the veteran 
complained of increased pain and swelling in his knees.  On 
examination, the veteran's lower extremity passive range of 
motion was "[a]dequate."  There was no edema or cyanosis.  
On x-ray examination, no bony abnormality was seen and the 
impression was a negative study.  The assessment was 
degenerative joint disease of the knees.

In a January 2004 VA outpatient medical report, the veteran 
complained of bilateral knee pain at a level of 9 on a scale 
from 1 to 10.  He reported that the pain was aggravated by 
standing, sitting, and kneeling and occurred daily.  On 
examination, there was no gross deformity or discoloration of 
the bilateral knees.  There was a prominent Osgood-
Schlatter's disease tubercle on the left knee.  The veteran 
had a full active range of motion and he was neurovascularly 
intact.

In a March 2004 VA outpatient medical report, the veteran 
complained of knee pain.  On examination, there was varus 
alignment, no swelling, no patellar crepitation on extension, 
and a prominent tubercle on the left.

A December 2004 VA spine examination report stated that the 
veteran's claims file had been reviewed.  The veteran 
complained of pain, weakness, stiffness, occasional swelling, 
instability or giving way, and fatigability.  He described 
his knee pain as ranging from 4 to 10 on a scale from 0 to 
10.  The veteran reported a lack of endurance secondary to 
pain and stiffness after sitting.  On objective examination, 
there was a prominence of the left tibial tubercle and 
decreased extension of the left knee in standing.  The left 
knee scar was over 10 centimeters in length, well healed, and 
non-adherent.  The left knee had a varus deformity when 
compared to the right knee.  The bilateral calves had a 
symmetrical muscle mass.  The range of motion was from 0 
degrees of extension to 110 degrees of flexion in the right 
knee, and 10 degrees of extension to 100 degrees of flexion 
in the left knee, with complaints of pain at the end range.  
The left knee assessment was left patellofemoral syndrome, 
status post surgical procedure to lift the patellar tendon by 
bone graft onto the tibial tubercle, with scar numbness, left 
knee varus deformity, left knee decreased extension, report 
of painful weight baring in full extension, mild laxity on 
the left greater than the right, and pain with patellar 
compression.  The right knee assessment was right knee 
patellofemoral syndrome with pain with patellar compression, 
and right knee medial meniscus tear, status post arthroscopic 
debridement.

In an August 2005 VA outpatient medical report, the veteran 
complained of chronic knee pain.  On physical examination, 
there was no clubbing, cyanosis, or edema.  The assessment 
was knee pain.

A September 2005 VA MRI report gave an impression of tear 
within the posterior horn of the medial meniscus extending to 
the inferior surface.


A November 2006 VA joints examination report stated that the 
veteran's claims file had been reviewed.  The veteran 
complained of increasing bilateral knee pain.  He reported no 
constitutional symptoms or incapacitating episodes of 
arthritis.  The veteran reported being unable to stand for 15 
minutes and unable to walk more than 50 yards.  He reported a 
left knee deformity, bilateral pain, bilateral stiffness, and 
decreased range of motion, bilaterally.  The veteran denied 
experiencing giving way, instability, weakness, dislocation, 
subluxation, locking, effusion, flare-ups, and inflammation.

On physical examination, the veteran's weight-bearing joint 
was affected and his gait was antalgic.  There was no loss of 
a bone or a part of a bone.  There was no inflammatory 
arthritis or joint ankylosis.  The veteran's left knee had 
crepitus, deformity, tenderness, tendonitis, and painful 
movement.  There were no bumps consistent with Osgood-
Schlatter's disease.  There was crepitation, click or snaps, 
grinding, and abnormal subpatellar tenderness.  There was no 
mass behind the knee, no instability, and no meniscus 
abnormality.  There was no tendon or bursa abnormality, but 
there was a prominent tibial tuberosity.  The veteran had 
left knee range of motion from 5 degrees to 120 degrees of 
flexion with pain at 100 degrees and from -5 degrees to -5 
degrees of extension.  There was no additional limitation of 
motion on repetitive use on either flexion or extension.

The veteran's right knee had tenderness and painful movement.  
There were no bumps consistent with Osgood-Schlatter's 
disease, no crepitation, no mass behind the knee, no clicks 
or snaps, and no instability.  There was grinding and the 
meniscus was surgically absent.  There was no patellar 
abnormality, effusion, dislocation, or locking.  There was a 
positive McMurray's test.  The veteran had right knee range 
of motion from 0 degrees to 130 degrees of flexion with pain 
at 110 degrees and from 0 degrees to 0 degrees of extension.  
There was no additional limitation of motion on repetitive 
use on either flexion or extension.

There was also a 10 centimeter long, well-healed scar over 
the anterior midline of the left knee.  It did not adhere to 
underlying structures, was not elevated, and was not 
depressed.  There was no inflammation, edema, or keloid 
formation.  The scar was not hyperpigmented and was minimally 
disfiguring.  The diagnoses were mild degenerative joint 
disease of the right knee, posterior medial meniscus tear of 
the right knee, status post arthroscopic anterior medial 
meniscus debridement of the right knee, patellar tendinosis 
of the left knee, surgical scar of the left knee, and status 
post tibial tuberosity advancement of the left knee.

Degenerative arthritis, substantiated by x-ray findings, is 
rated on the basis of limitation of motion.  However, when 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is warranted for each major 
joint affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  For the purpose of rating 
disability from arthritis, the knee is considered to be a 
major joint.  38 C.F.R. § 4.45 (2007).

Limitation of motion of knee joints is rated under Diagnostic 
Code 5260 for flexion, and Diagnostic Code 5261 for 
extension.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 
5260, flexion that is limited to 60 degrees is non-
compensable, flexion that is limited to 45 degrees warrants a 
10 percent rating, flexion that is limited to 30 degrees 
warrants a 20 percent rating, and flexion that is limited to 
15 degrees warrants a 30 percent rating.  Under Diagnostic 
Code 5261, extension that is limited to 5 degrees is 
noncompensable, extension that is limited to 10 degrees 
warrants a 10 percent rating, extension that is limited to 15 
degrees warrants a 20 percent rating, and extension that is 
limited to 20 degrees warrants a 30 percent rating.  The 
Board notes that standard motion of a knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2007).

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability warrants a 10 percent rating if it is slight, a 
20 percent rating if it is moderate, and a 30 percent rating 
if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Left Knee Ratings

The veteran's left knee is currently assigned a 10 percent 
evaluation for arthritis, with limitation of motion, and a 
separate 10 percent evaluation for instability.  The medical 
evidence of record shows that the veteran's left knee 
disability is manifested by pain, crepitation, patellofemoral 
grinding, a Baker's cyst, and a range of motion from 100 
degrees of flexion to 10 degrees of extension.  Accordingly, 
a rating in excess of 10 percent is not warranted for 
arthritis, with limitation of motion on extension, as the 
veteran's left knee has never been limited in extension to 15 
degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
In addition, a separate rating for arthritis with limitation 
of flexion is not warranted, as the record does not show that 
the veteran's left knee range of flexion has ever been 
limited to 45 degrees or less.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260; see also VAOPGCPREC 9-04, 69 Fed. Reg. 
59990 (2004).  

The veteran has reported left knee pain on use, a contention 
which is substantiated by the medical evidence of record.  
However, the level of pain found during the December 2004 VA 
spine examination report, limited extension of the left knee 
to 10 degrees, and the November 2006 VA joints examination 
report found pain limited the veteran's left knee flexion to 
100 degrees.  Accordingly, there is no medical evidence of 
record that the veteran experienced pain which caused 
additional limitation of motion beyond that contemplated by 
the currently assigned evaluation.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

As for other provisions under the Schedule, the veteran's 
left knee has never been ankylosed, there is no nonunion or 
malunion of the tibia and fibula, there is no dislocated 
semilunar cartilage, there are no symptoms from the removal 
of semilunar cartilage, and there was no genu recurvatum.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 
5262, and 5263 (2007); see also VAOPGCPREC 23-97, 62 Fed. 
Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 
(1998).  

The medical evidence of record shows that the veteran has a 
left knee scar secondary to his service connected left knee 
disability.  However, a separate 


compensable evaluation is not warranted for this scar as it 
is not deep, does not cause limited motion, does not exceed 
144 square inches, is not unstable, and is not painful on 
examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, and 7805 (2007).

In addition, an evaluation in excess of 10 percent is not 
warranted for the veteran's left knee instability.  While a 
left knee vargus deformity of 2 degrees was noted in April 
2003 and again in December 2004, it was described as 
"minimal" on the April 2003 VA joints examination report 
and "mild" on the April 2003 VA x-ray examination report.  
In addition, no instability or subluxation was found on 
examination or reported by the veteran in medical records 
dated in September 2001, February 2002, March 2002, April 
2002, May 2002, July 2002, August 2002, September 2002, 
October 2002, November 2002, December 2002, May 2003, June 
2003, July 2003, August 2003, December 2003, January 2004, 
March 2004, August 2005, September 2005, and November 2006.  
Accordingly, as the veteran's left knee laxity was described 
in the medical records as "minimal" and "mild" and the 
vast majority of the medical evidence of record shows no 
instability or subluxation at all, the Board finds that the 
veteran's left knee lateral instability is slight.  As such, 
a rating in excess of 10 percent for left knee recurrent 
subluxation or lateral instability is not warranted.

After a review of the evidence, there is no medical evidence 
of record that would warrant a rating in excess of 10 percent 
for the veteran's left knee disability under any rating 
criteria at any time during the period pertinent to this 
appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for 
increased ratings for arthritis with limitation of motion of 
the left knee or instability of the left knee, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right Knee Ratings

The medical evidence of record shows that the veteran's right 
knee disability is manifested by pain, synovitis, a tear of 
the medial meniscus, patellofemoral grinding, crepitus, mild 
effusion, and a range of motion from 110 degrees of flexion 
to 5 degrees of extension.  Accordingly, a rating in excess 
of 20 percent is not warranted for arthritis with limitation 
of motion, as the veteran's right knee has never been limited 
in flexion to 15 degrees of less or in extension to 20 
degrees or less.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5260, 5261.  

The veteran has reported right knee pain on use, a contention 
which is substantiated by the medical evidence of record.  
However, the level of pain found during the November 2006 VA 
joints examination report, limited extension of the left knee 
to -5 degrees and flexion to 110 degrees.  Accordingly, there 
is no medical evidence of record that the veteran experienced 
pain which caused additional limitation of motion sufficient 
to warrant a compensable evaluation for either flexion or 
extension.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 206.

As for other provisions under the Schedule, the veteran's 
right knee has never been ankylosed, there is no nonunion or 
malunion of the tibia and fibula, there is no dislocated 
semilunar cartilage, there are no symptoms from the removal 
of semilunar cartilage, instability, and there was no genu 
recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5257, 5258, 5259, 5262, and 5263; see also VAOPGCPREC 23-97, 
62 Fed. Reg. 63604; VAOPGCPREC 9-98, 63 Fed. Reg. 56704.  

After a review of the evidence, there is no medical evidence 
of record that would warrant a rating in excess of 20 percent 
for the veteran's right knee disability under any rating 
criteria at any time during the period pertinent to this 
appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for an 
increased rating for the veteran's service-connected right 
knee disorder, the doctrine is not for application.  Gilbert, 
1 Vet. App. 49.


ORDER

A rating in excess of 10 percent for patellofemoral syndrome 
with chondromalacia of the left knee is denied.

A rating in excess of 10 percent for degenerative changes of 
the left knee associated with patellofemoral syndrome with 
chondromalacia of the left knee is denied.

A rating in excess of 20 percent for patellofemoral syndrome 
with chondromalacia of the right knee is denied.


REMAND

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2007).  A total 
disability rating for compensation purposes may be assigned 
on the basis of individual unemployability: that is, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a) (2007).  In such an instance, if there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  
Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a) (2007), 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).


Service connection is currently in effect for  patellofemoral 
syndrome with chondromalacia of the left knee, rated as 10 
percent disabling, degenerative changes of the left knee 
associated with patellofemoral syndrome with chondromalacia 
of the left knee, rated as 10 percent disabling, 
patellofemoral syndrome with chondromalacia of the right 
knee, rated as 20 percent disabling, pelvic obliquity with 
myofascial back pain associated with bilateral 
chondromalacia, rated as 10 percent disabling, and bilateral 
hearing loss, rated as noncompensable.  The veteran's 
combined disability rating is 50 percent when a bilateral 
factor of 3.5 percent is taken into account.  See 38 C.F.R. 
§ 4.25, Table I (2007).  Therefore, the percentage criteria 
of 38 C.F.R. § 4.16(a) have not been met.

A claim for TDIU may be referred to the Compensation and 
Pension Service when a veteran does not meet the percentage 
standards of 38 C.F.R. § 4.16(a) but is otherwise 
unemployable due to service-connected disabilities.  38 
C.F.R. § 4.16(b) (2007).  

A March 2002 VA medical report stated that "the narcotic 
pain medication that [the veteran] requires to reduce the 
pain also prohibits him from climbing or performing any other 
duties which might be eff[e]cted by the altered mental status 
that could come from narcotic use."  In July 2003, a VA 
Vocational Rehabilitation and Employment examiner stated that 
the veteran's daily use of a significant amount of pain 
medication made "the pursuit of successful employment . . . 
not currently feasible."  A June 2004 private medical report 
stated that "the combination of the [veteran's] reduced 
attention and memory, his pain-related difficulties, his 
chronic depression, and his preoccupation with health-related 
matters likely produce a debilitating condition which renders 
the [veteran] unable to function effectively in every day 
life circumstances."  Finally, an April 2004 Social Security 
Administration decision found that the veteran was entitled 
to a period of disability commencing March 9, 2002 on the 
basis of his physical disabilities and inability to "make an 
adjustment to any work that exists in significant numbers in 
the national economy."

However, the RO did not consider the application of 38 C.F.R. 
§ 4.16(b) in adjudicating the veteran's claim for TDIU.  
Accordingly, the issue of TDIU must be remanded for the 
following actions:

1.	The RO must consider whether the 
veteran's service-connected disorders 
render him unemployable regardless of 
whether the percentage standard in 
38 C.F.R. § 4.16(a) has been met.  If 
the RO finds that the veteran is 
unemployable due to his 
service-connected disorders, the RO 
must refer the appeal to the Chief 
Benefits Director or the Director, 
Compensation and Pension Service, for 
extra-schedular consideration on the 
issue of entitlement to TDIU.

2.	Thereafter, the RO must implement the 
determinations of the Director, 
Compensation and Pension Service, if so 
warranted.  If the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


